Citation Nr: 1510163	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine to include as secondary to service-connected Reiter's syndrome.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine secondary to service-connected Reiter's syndrome.

3.  Entitlement to service connection for right knee arthritis secondary to service-connected Reiter's syndrome.

4.  Entitlement to service connection for right elbow arthritis secondary to service-connected Reiter's syndrome.

5.  Entitlement to service connection for left elbow arthritis secondary to service-connected Reiter's syndrome.

6.  Entitlement to service connection for Guillain-Barre syndrome secondary to service-connected Reiter's syndrome.

7.  Entitlement to an initial evaluation in excess of 30 percent for a right hip replacement.  

8.  Entitlement to an initial evaluation in excess of 30 percent for a left hip replacement.  

9.  Entitlement to an initial compensable evaluation for right shoulder arthritis from March 30, 1999 to August 25, 2003.  

10. Entitlement to an evaluation in excess of 10 percent for right shoulder arthritis from August 26, 2003 to April 26, 2009.  

11. Entitlement to an evaluation in excess of 30 percent for right shoulder arthritis from April 27, 2009.  

12. Entitlement to an initial compensable evaluation for left shoulder arthritis from March 30, 1999 to October 23, 2005.  

13. Entitlement to an evaluation in excess of 10 percent for left shoulder arthritis from October 24, 2005 to April 26, 2009.  

14. Entitlement to an evaluation in excess of 30 percent for left shoulder arthritis from April 27, 2009.  

15.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

16.  Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.  

17.  Entitlement to an effective date prior to March 30, 1999 for service connection for the Veteran's arthritis of the right shoulder, arthritis of the left shoulder, right hip replacement, and left hip replacement.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1971.  He died in November 2012.  The appellant is his surviving spouse and has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (2014).  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for Guillain-Barre syndrome, entitlement to TDIU, entitlement to special monthly compensation based on the need for aid and attendance or being housebound, and entitlement to an effective date prior to March 30, 1999 for service connection for the Veteran's arthritis of the right shoulder, arthritis of the left shoulder, right hip replacement, and left hip replacement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis of the cervical spine, lumbar spine, right knee, right elbow, and left elbow is the result of service-connected Reiter's syndrome.  

2.  The Veteran had moderately severe residuals of weakness, pain, and limitation of motion for his right and left hip replacements prior October 24, 2005.  

3.  As of October 24, 2005, the evidence demonstrates painful motion or weakness of each hip such as to require a crutch, as the Veteran required the use of a wheelchair from this date.

4.  After consideration for additional impairment due to pain and weakness on repetitive motion, the Veteran had limitation of motion of both the right (major) and left (minor) shoulders to 25 degrees from March 30, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine secondary to service-connected Reiter's syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2014).  

2.  The criteria for service connection for degenerative disc disease of the lumbar spine secondary to service-connected Reiter's syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2014).  

3.  The criteria for service connection for right knee arthritis secondary to service-connected Reiter's syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2014).  

4.  The criteria for service connection for right elbow arthritis secondary to service-connected Reiter's syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2014).  

5.  The criteria for service connection for left elbow arthritis secondary to service-connected Reiter's syndrome have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2014).  

6.  The criteria for a 50 percent evaluation for a right hip replacement for the period from March 30, 1999 to October 23, 2005 have been met; the criteria for an evaluation greater than 50 percent were not met for this period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5004, 5054 (2014).

7.  The criteria for a 90 percent evaluation for a right hip replacement are met as of October 24, 2005; this is the highest scheduler evaluation available for this disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5004, 5054 (2014).

8.  The criteria for a 50 percent evaluation for a left hip replacement for the period from March 30, 1999 to October 23, 2005 have been met; the criteria for an evaluation greater than 50 percent were not met for this period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5004, 5054 (2014).

9.  The criteria for a 90 percent evaluation for a left hip replacement are met as of October 24, 2005; this is the highest scheduler evaluation available for this disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5004, 5054 (2014).

10. The criteria for an initial 40 percent rating for right shoulder arthritis have been met; the criteria for an evaluation in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5004, 5200, 5201, 5202, 5203 (2014).

11. The criteria for an initial 30 percent evaluation for left shoulder arthritis have been met; the criteria for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5004, 5200, 5201, 5202, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2013). 

In July 2012, following her substitution, the appellant was sent a letter informing her of the issues on appeal. 

The claims for service connection are all resolved in favor of the appellant; not further notice or assistance is required.  

The initial rating issues arise from the disagreement with the assignment of the ratings following the grants of service.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed.

Service Connection for Arthritis.  

The appellant contends that the Veteran's service connected Reiter's syndrome affected the Veteran's cervical spine, lumbar spine, right knee, right elbow, and left elbow. 

The Veteran was granted entitlement to service connection for Reiter's syndrome by the Board in February 2009.  This decision did not specify which joints were to be included in the grant of service connection.  

The RO scheduled the Veteran for an August 2009 VA examination in order to determine which joints were affected.  An October 2009 rating decision awarded service connection for right shoulder arthritis, left shoulder arthritis, a right hip replacement, and a left hip replacement, all as secondary to Reiter's syndrome.  

Service connection for any other joint was not specifically considered in this decision.  However, a July 2010 rating decision denied entitlement to service connection for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine, each as due to Reiter's syndrome.  Service connection for the right knee and right and left elbow as secondary to Reiter's syndrome was denied in a July 2011 rating decision.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the appellant may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The medical evidence clearly establishes that the Veteran had arthritis of the cervical spine, lumbar spine, right knee, right elbow, and left elbow for many years prior to his death.  The question to be resolved is which of these, if any, were the result of his service connected Reiter's syndrome.  

The lengthy record includes many statements and opinions which appear to relate the Veteran's arthritis to Reiter's Syndrome.  

A June 1999 letter from one of the Veteran's private doctors, R.P.L., notes that the Veteran probably had Reiter's syndrome.  The reasons given to support this diagnosis included spondylosis of the spine and destructive peripheral arthritis.  In an October 1999 letter the same doctor noted he is a rheumatologist who was following the Veteran for what appeared to be Reiter's Syndrome.  In describing the symptoms attributable to Reiter's syndrome, he noted the Veteran had a chronic pain problem of the spine.  

In May 2000 another private doctor, S.M.J., wrote that the Veteran had a history of arthritis suggestive of Reiter's.  In explaining the basis for this conclusion, she stated he developed chronic low back pain and that he had axial arthritis with proximal large joint involvement.  His treatment included laminectomies and hip replacements.  

A December 2004 letter from F.M.B., M.D. states that he had followed the Veteran since 1993.  He had treated the Veteran for multiple musculoskeletal complaints, including severe arthritis of both knees and progressive arthritis in the elbows.  He had also undergone lumbar and cervical surgery related to arthritic deformity and neurologic compromise due to arthritic spurs.  The doctor concluded by opining that the Veteran had Reiter's syndrome.  

In an April 2006 letter Dr. F.M.B., also notes that the Veteran had Reiter's syndrome, and that he had gone on to develop extensive arthritis of his entire spine, both shoulders, hips, and knees.  After a review of his records, the doctor opined that his arthritis represented Reiter's syndrome.  

A July 2007 private medical opinion from Dr. R.E. states that he had cared for the Veteran for 17 years, and noted he had severe and remarkable arthritis.  This included severe and advanced spondyloarthropasty.  She stated it was reasonable to attribute the Veteran's spondyloarthropasty and continued skeletal degeneration to the Reiter's syndrome.  

A July 2007 private medical opinion from W.R.S., M.D. also states the Veteran is his patient.  He opined that based on the Veteran's history, it was reasonable to relate his advanced spondyloarthropathy to Reiter's syndrome.  He added that this was more likely than not the case.  

In contrast, an August 2009 VA examiner opined that it seemed unlikely that the Veteran's spinal disease was due to Reiter's disease, as it was primarily degenerative disc disease instead of the ankylosis with syndesmophytes that was typical of Reiter's syndrome.  He added that it was probably less than 50 percent likely that the Veteran's elbow arthritis was due to Reiter's, but did not provide any specific reasons.  The examiner did not provide an opinion regarding the right knee.  He did add that when the Veteran had been observed over time there did not seem to be any evidence for ongoing inflammatory arthritis, but that this did not mean previous inflammatory arthritis had not lead to subsequent osteoarthritis.  

In view of these opinions, the Board finds that entitlement to service connection for the claimed joints is warranted.  The Veteran's private doctors frequently cited to his back problems as evidence to support a diagnosis of Reiter's syndrome.  Furthermore, it is clear from the context of their letters that they associated the Veteran's arthritis with his Reiter's syndrome.  Several of these doctors have associated the Veteran's spinal problems with the Reiter's syndrome, and the April 2006 and July 2007 opinions specifically relate the Veteran's arthritis and skeletal degeneration to the Reiter's syndrome.  These opinions were provided by private doctors who treated the Veteran over a period of many years and were very familiar with his history.  The only opinion in contrast is that of the August 2009 VA examiner.  This opinion was formed after a review of the record but only a single examination.  While he provided reasons and bases to support the spine opinion, he did not do so for the elbows and did not address the right knee, and some of the reasoning left the door open to Reiter's syndrome.  Therefore, the Board finds that the preponderance of the evidence supports the appellant's claim for entitlement to service connection for arthritis of the cervical spine, lumbar spine, right knee, right elbow, and left elbow.  

Initial Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

The Veteran's shoulder and hip disabilities are evaluated by analogy under the rating code for gonorrheal arthritis, which states this disability is to be evaluated as rheumatoid arthritis.  The code for rheumatoid arthritis provides for certain evaluations when the disease is an active process.  See 38 C.F.R. §§ 4.20, 4.71a, Codes 5002, 5004.  As the August 2009 VA examiner found that there was no evidence of any ongoing inflammatory arthritis, and as the record is devoid of any evidence of active inflammatory arthritis during the appeal period, the Veteran's disabilities are rated under the portion of the rating code that addresses the chronic residuals of rheumatoid arthritis.  This states that residuals such as ankylosis or limitation of motion are to be evaluated under the appropriate diagnostic codes for the specific joint involved.  However, if the limitation of motion was noncompensable, a rating of 10 percent was to be assigned for each major joint.  See 38 C.F.R. § 4.71a, Code 5002.  

Hips

Entitlement to service connection for a right hip replacement resulting from Reiter's syndrome and a left hip replacement resulting from Reiter's syndrome was effectuated by an October 2009 rating decision.  A 30 percent evaluation was assigned for each hip, effective from March 30, 1999.  

The hip disabilities are evaluated under the rating code for hip replacement.  This code provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  Afterwards, a minimum 30 percent disability rating is to be assigned.  A 50 percent rating is warranted where there are moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion.  A 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a, Code 5054. 

Normal range of motion of the hip is from zero to 125 degrees of flexion and 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Although there is a great deal of evidence pertaining to the Veteran's Reiter's syndrome, his hip replacement surgeries, and treatment and pain management for the Veteran's arthritis over the years, there is little evidence that directly addresses the relevant rating criteria subsequent to his hip replacement surgeries or during the period on appeal.  

A VA examination of the Veteran's joints was conducted in August 1996.  He had a history of bilateral hip replacement.  The right hip had 75 degrees of flexion, zero degrees of extension, 26 degrees of internal rotation and 20 degrees of external rotation.  The left hip had 80 degrees of flexion, zero degrees extension, 30 degrees of internal rotation and 20 degrees of external rotation.  Additional limitation due to pain, weakness, fatigability or incoordination was not addressed.  The strength of the Veteran's right hip flexor was 2-/5 secondary to hip pain.  Otherwise strength was 5/5 bilaterally.  

Private medical records dated in April 2000 report decreased range of motion in both hips.  A note from January 2001 states that strength was 5/5 and equal bilaterally in the lower extremities.  

August 2001 records state that strength was 3/5 in the right leg and 5/5 in the left.  

In a July 2005 private treatment note, Dr. F.M.B. reported that the Veteran had actively assisted in a basketball camp.  He was not having any hip pain.  He had pain free motion to both hips with moderate loss of internal rotation.  

A note from Dr. F.M.B. dated October 24, 2005 shows that the Veteran was seen for a chief complaint of severe left shoulder pain but presented in a wheelchair.  

In May 2007, Dr. F.M.B. had a follow-up visit with the Veteran, who indicated he had clinically deteriorated.  In addition to severe back pain, he reported pain into both hips on standing that radiated into the knees and subjective weakness of the legs. 

Private treatment records from Dr. F.M.B. from June 2008 show that the Veteran had obtained a motorized wheelchair since his previous visit.  He was having some left hip discomfort, which the examiner believed was due to his spinal stenosis.  

The Veteran underwent a VA examination of the joints on April 27, 2009.  He reported constant severe pain in most of his joints, including the hips.  He arrived in a wheelchair and had difficulty ambulating.  He had bilateral lower extremity lymphedema, which reportedly stemmed from an unrelated condition.  He did not report flare-ups but stated instead that he had severe pain that was constant.  The hip assessment was limited due to the severe lymphedema.  The Veteran could flex the right hip to 20 degrees and the left hip to 15 degrees but it was unclear if his limitations were due to the lymphedema or joint disability.  There was no change in his limitation with repetitive motion.  

The Veteran underwent an additional VA examination in August 2009.  The examiner commented that he had "terrible" orthopedic problems with "very poor" function due to many factors, including bilateral hip replacements that might need revision.  The Veteran could accomplish transfers with some difficulty but really could not walk.  He was undergoing physical therapy and could stand for four minutes before he developed pain and numbness due to spine problems.  On examination, it was noted that the Veteran's flexion was limited by lymphedema.  The right hip had internal rotation to 30 degrees, and external rotation to 15 degrees.  The left hip had external rotation of zero degrees and internal rotation to 15 degrees.  He could flex to 75 degrees bilaterally.  When standing he had a 15 degree flexion but could not extend.  

An October 2009 report again notes that the Veteran was confined to a wheelchair.  

The Veteran had a VA general examination in January 2011.  He was noted to be service connected for his hip replacements.  In November 2010 he had undergone an above the knee amputation of the left lower extremity.  Most of the physical examination could not be accomplished, as he was in a wheelchair and was unable to be transferred or undress.  The examiner noted that the Veteran was now unable to move his lower extremities due to paraplegia secondary to Guillain-Barre syndrome.  He added that an effect of the Reiter's syndrome on the hips would be impossible to determine without resort to mere speculation.  

As of October 24, 2005, the Board finds that each of the Veteran's hip replacements warrants a 90 percent rating.  The private record from this date shows that the Veteran presented for treatment in a wheelchair.  While it is unclear if the Veteran was confined to a wheelchair as of that date, he was noted to have purchased a motorized wheelchair sometime between May 2007 and June 2008.  VA examiners have been unable to determine whether the Veteran's limitations were due to his hip replacement or other nonservice connected factors.  Therefore, the benefit of the doubt must be resolved in favor of the appellant, and the Board finds that each of the Veteran's hip replacements was productive of such painful motion and weakness that he required the use not of crutches, but a wheelchair.  38 C.F.R. § 4.71a, Code 5054.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has considered entitlement to a rating higher than 90 percent, but this is the highest rating available under the rating code for hip replacements after the first year following surgery.  38 C.F.R. § 4.71a, Code 5054.  There is no other appropriate rating code that provides for a 100 percent rating.  

Furthermore, the Board finds that the evidence demonstrates moderately severe residuals for both hips for the entire period prior to October 24, 2005, which merits a 50 percent rating.  The right hip showed weakness at times during this period.  The August 1996 examination shows the Veteran retained just over half of his range of motion of both hips, and although later records do not precisely record the range of motion, they do show it continued to be reduced.  The Veteran was also seen for pain on a regular basis, which included not only his entire body and spine but also the hips.  These symptoms equate to moderately severe residuals and a 50 percent evaluation for each hip.  38 C.F.R. § 4.71a, Code 5054.  

A rating higher than 50 percent for the period prior to October 24, 2005 has been considered, but the markedly severe residuals necessary for a 70 percent rating were not shown for either hip.  The left hip retained 5/5 strength during this period.  The right hip sometimes showed reduced strength but was at full strength on other occasions.  While pain was sometimes reported, his hips were pain free on other occasions such as in July 2005, when he was able to participate in a running a basketball camp.  Based on the available evidence, the Veteran did not demonstrate the markedly severe residuals of weakness, pain, or limitation of motion required for a 70 percent evaluation or higher at any point between March 30, 1999 and October 24, 2005 and ratings in excess of 50 percent are not warranted for either hip.  38 C.F.R. § 4.71a, Code 5054.  




Shoulders

A zero percent evaluation for service connection for right shoulder arthritis resulting from Reiter's syndrome and left shoulder arthritis resulting from Reiter's syndrome was granted in an October 2009 rating decision, effective from March 30, 1999.  A 30 percent evaluation for each shoulder was also assigned, effective from April 27, 2009.  The right arm was noted to be the major limb.  

A January 2012 rating decision increased the evaluation for the right shoulder to 10 percent from August 25, 2003, and the evaluation for the left shoulder was increased to 10 percent from October 24, 2005 in a January 2012 rating decision.  The zero percent evaluations prior to those dates and the 30 percent ratings from April 27, 2009 were unchanged.  

As provided in the rating code for rheumatoid arthritis, the Veteran's shoulder disabilities are evaluated under the rating code for limitation of motion of the arm.  Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Codes 5002, 5004, 5201.  

Normal range of motion is from zero to 180 degrees of forward elevation and zero to 180 degrees of abduction.  External rotation is from zero to 90 degrees, and internal rotation is also from zero to 90.  38 C.F.R. § 4.71, Plate I.  

An August 1996 VA examination found that the Veteran's right shoulder had 143 degrees of flexion, 70 degrees of extension, and 130 degrees of abduction.  The left shoulder had 145 degrees of flexion, 76 degrees of extension, and 143 degrees of abduction with good rotation.  Repetitive motion testing was not conducted. 

An April 2000 treatment record from Dr. S.M.J notes decreased range of motion of the shoulders, left greater than right, but does not report the ranges of motion in degrees.  

Private treatment records from August 25, 2003 and October 2003 note rotator cuff tendinitis of the right shoulder.  The October 2003 note says the Veteran was able to get his upper extremity fully overhead, and there was mild loss of internal rotation.  

A private treatment note dated October 24, 2005 shows that the Veteran complained of severe left shoulder pain, which he believed was worse than the right shoulder tendinitis for which he'd previously been treated.  On examination, he had severe biceps tendinitis.  The range of motion was "very irritable" and the Veteran would not allow the examiner to rotate, abduct, or forward flex at all.  

A November 2006 VA treatment record states that the Veteran had limited active range of motion of the left shoulder.  The passive range was full but there was a click with flexion.  

The Veteran was afforded a VA examination of the joints on April 27, 2009.  The right shoulder was limited to 60 degrees of forward flexion, 75 degrees of abduction, 90 degrees of internal rotation and 80 degrees of external rotation.  There was pain throughout the range of motion, but no additional loss of motion due to pain, weakness, incoordination or fatigability following repetitive testing.  The range of motion of the left shoulder was not recorded.  

The most recent examination of the Veteran's shoulders to include a range of motion assessment was a VA examination conducted in August 2009.  This shows that the Veteran's right shoulder had 30 degrees of abduction, 60 degrees of forward flexion, 30 degrees of extension, internal rotation to 60 degrees and external rotation to 15 degrees.  The left shoulder had no abduction at the glenohumeral joint.  Flexion was to 60 degrees, extension to 30 degrees, internal rotation to 60 degrees, and external rotation to 15 degrees.  Repetitive motion testing was apparently not conducted.  

The examiner at the January 2011 VA general examination noted that most of the physical examination could not be accomplished, as the Veteran was in a wheelchair and was unable to be transferred or undressed.  The effect of the Reiter's syndrome on the shoulders was impossible to determine without resort to mere speculation.  

The Board finds that the evidence supports entitlement to the 40 percent rating for the right (major) shoulder and 30 percent rating for the left (minor) shoulder from March 30, 1999.  These are the maximum available evaluations under the rating codes for inactive rheumatoid arthritis and limitation of motion of the shoulders.  38 C.F.R. § 4.71a, Codes 5004, 5201.

The evidence clearly establishes that the Veteran has had a limited range of motion for both shoulders throughout the period on appeal.  The evidence just as clearly shows that the Veteran also suffered pain of each shoulder that could at times be severe throughout this period.  Unfortunately, the available treatment records do not report additional limitations due to pain, weakness, fatigability or incoordination prior to April 2009.  However, the evidence demonstrates that at times the pain was very disabling.  For example, the 2003 treatment records state that the Veteran was able to get his right arm overhead in spite of the right shoulder pain, which suggests that this was not a move he would normally make.  The October 2005 records show that pain was so severe that he would not allow the doctor to examine the range of motion of his shoulders.  

As previously noted, additional functional impairment due to pain, weakened movement, excess fatigability, and incoordination following repetitive use must be considered in the evaluation of joints.  This includes additional limitations during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

It appears to the Board that during flare-ups, the Veteran's pain greatly limited his ability to use his shoulders for the entire period on appeal.  The Board finds that when all doubt is resolved in favor of the Veteran, this limitation more nearly resembled that of limitation of motion to 25 degrees from the side of the body, which is evaluated as 40 percent disabling for the right shoulder and 30 percent disabling for the left shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5004, 5201.

Entitlement to an evaluation in excess of 40 percent for the right shoulder and 30 percent for the left shoulder has been considered but is not supported by the record.  These are the highest evaluations available under the rating code for limitation of motion of the arm.  Other rating codes have been considered but are not appropriate.  The Veteran did not have ankyloses of either shoulder.  Similarly, he did not have impairment of the humerus such as recurrent dislocations, a fibrous union, or nonunion.  There are no other rating codes for the shoulder that provide for evaluations higher than the ones being assigned.  Therefore, there is no basis for a rating in excess of 40 percent for the right shoulder or 30 percent for the left shoulder.  38 C.F.R. § 4.71a, Codes 5200, 5202.  

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).   

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The difficulty in evaluating these disabilities lies in the Veteran's many overlapping disabilities, and not in the absence of diagnostic criteria that reasonably describe or contemplate the severity and symptomatology of his disabilities.  The scheduler criteria adequately describe the Veteran's symptoms for his disabilities of the hips and shoulders, which include limitation of motion, pain, and weakness.  All of these symptoms are provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine secondary to service-connected Reiter's syndrome is granted. 

Entitlement to service connection for degenerative disc disease of the lumbar spine secondary to service-connected Reiter's syndrome is granted. 

Entitlement to service connection for right knee arthritis secondary to service-connected Reiter's syndrome is granted. 

Entitlement to service connection for right elbow arthritis secondary to service-connected Reiter's syndrome is granted. 

Entitlement to service connection for left elbow arthritis secondary to service-connected Reiter's syndrome is granted. 

Entitlement to a 50 percent evaluation for a right hip replacement prior to October 23, 2005 is granted.  

Entitlement to a 90 percent evaluation for a right hip replacement from October 23, 2005 is granted.  

Entitlement to a 50 percent evaluation for a left hip replacement prior to October 23, 2005 is granted.  

Entitlement to a 90 percent evaluation for a left hip replacement from October 23, 2005 is granted.  

Entitlement to an initial 40 percent evaluation for right shoulder arthritis is granted.  

Entitlement to an initial 30 percent evaluation for left shoulder arthritis is granted.  


REMAND

The appellant contends that the Veteran developed his Guillain-Barre syndrome secondary to his service connected Reiter's syndrome.  

An opinion as to the etiology of the Veteran's Guillain-Barre syndrome has not yet been obtained.  

Private hospital records from December 1995 show that the Veteran developed demyelinating polyneuropathy three days after discharge from hospitalization following left hip replacement surgery.  The treating physician believed that this was consistent with a diagnosis of Guillain-Barre syndrome.  In a January 1996 letter in which Dr. F.B. discussed how to proceed with the Veteran's planned right hip replacement, he noted that the Veteran had developed Guillain-Barre after left hip replacement and stated that it may have been triggered by the surgery.  

Given that there is some competent evidence to suggest that the Veteran's Guillain-Barre syndrome may have been the result of the Veteran's connected left hip replacement, the Board finds that an opinion that addresses the etiology of this disability should be obtained.  

Furthermore, the Veteran submitted a May 2010 notice of disagreement with the October 2009 rating decision that established service connection for his shoulder and hip disabilities and assigned an effective date of March 30, 1999.  It should be noted that the notice of disagreement states that the Veteran disagrees "will all of the disability ratings and effective dates assigned in the decision."

A January 2012 rating decision addressed the ratings assigned to the Veteran's shoulder disabilities, and a January 2012 statement of the case addressed the disability ratings assigned to all of the Veteran's disabilities throughout the appeal period.  However, the matter of entitlement to an effective date prior to March 30, 1999 for service connection for the Veteran's disabilities was not addressed.  Given that the May 2010 notice of disagreement was for "all" effective dates, a statement of the case for these issues must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, the Board notes that the claims for TDIU and special monthly compensation due to the need for aid and attendance or being housebound will be impacted by the grants of service connection and increased evaluations within this decision.  Further appellate consideration of these matters is deferred until the RO can consider the effects of the additional grants. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be forwarded to a VA neurologist.  After a review of the record, the examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran's Guillain-Barre syndrome was incurred or aggravated secondary to his service connected Reiter's syndrome.  In reaching this opinion, the examiner's attention is directed to the December 1995 and January 1996 private medical records that address the initial manifestation, treatment, and consideration of the etiology of the Veteran's Guillain-Barre syndrome.  The reasons and bases for all opinions should be included.  

If the examiner finds that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be included.  Any outstanding evidence that might enable the evidence to be provided should be identified.  

2.  Provide the appellant a statement of the case for the issues of entitlement to an effective date for service connection prior to March 30, 1999 for service connection for a right shoulder disability, a left shoulder disability, right hip replacement, and left hip replacement.  These issues should not be returned to the Board unless a timely substantive appeal is received.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  This should include the claims for a total rating based on individual unemployability and special monthly compensation based on the need for regular aid and attendance or being housebound.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


